DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II – Species B in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that that any burdens on the Examiner in addressing claims 1-6 in this application are minimal.  This is not found persuasive because examination of the distinct limitations and search presents a burden on the Examiner, further the prior art applicable to one invention is not likely be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0026 “steering shaft 15 (see Fig. 4)” should be –steering shaft 14--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 9,796,406) in view of Ersoy et al. (DE 4138589).
Takagi discloses in a work vehicle (V) comprising: a vehicle body frame (52); a shaft (52B area, figure 3) supported to the vehicle body frame; a steering support mount (51) supported to the vehicle body frame to be pivotable along the shaft; a steering shaft (55) pivotally supported to the steering support mount; a steering wheel (21) fixed to the steering shaft; a lock mechanism (53) configured to be changeable in its state between a releasing state for allowing a pivotal movement of the steering support mount and a locking state for inhibiting the pivotal movement, the lock mechanism being supported to the vehicle body frame to be pivotable along a pivot axis (best shown in figure 4); and a tilt lever (24) for causing a state change of the lock mechanism to either the releasing state or the locking state (claim 3). the lock mechanism has its one end supported to the vehicle body frame and its other end supported to the steering support mount (claim 4). the lock mechanism comprises a damper (claim 6). Takagi does not explicitly disclose an elastic body provided on the pivot axis between the vehicle body frame and the lock mechanism. However, Ersoy discloses in figure 3 an elastic body (26) between a vehicle frame 1A of a steering unit and a lock mechanism (claim 3). At the time of invention PHOSITA would have found it obvious to incorporate the teachings of Ersoy into Takagi. The motivation would have been having the tensioning bolts loaded with the reaction force from prestressed disk springs, whereby a constant clamping force is achieved which is independent of operating forces. the elastic body comprises one or more disc springs (claim 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2092966; Wasek et al. (US 2006/0131865); Yoshioka et al. (US 10,946, 897). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614